Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 1 of 13




      EXHIBIT C
        Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 2 of 13




Text Message Excerptsl-
Conversation between Katie Goldberg and Peter Bright




 5101   Sent         To                 10/4/2018                                    Sent   She touches him between the legs
                     XXXXXXXXXXX        6:01:32                                             even as he tells her not to
                     Goldberg Katie *   AM(UTC+0)                                           Source t xtractioff: Advanced
                                                                                            Logical
                     Direction:
                     Outgoing



   . ...._
 5102 Sent           To                 10/4/2018                                    Sent   Or similar setup, but she's
                     XXXXXXXXXXX        6:01:16                                             the ternptress/initiator
                     Goldberg Katie *                                                       Sotir-e-e-EkTrardti-c7F1:Advanced
                                        AM(UTC+0)                                           Logical
                     Direction:
                     Outgoing




 5103   Sent         To                 10/4/2018                                    Sent   He shows her how to touch
                     X XXXXXXXXXX       6:00:54                                             herself, how    to    touch
                     Goldberg Katie *   AM(UTC+0)                                           him Source-Extraction: Advanced
                                                                                            C4cal
                     Direction:
                     Outgoing




 5104   Sent         To                 10/4/2018                                    Sent   She's maybe 11-12, her body is
                     XXXXXXXXXXX        6:00:06                                             developing
                     Goldberg Katie *   AM(UTC+0)                                           Source•Extraction: Advanced
                                                                                            Logical

                     Direction:
                     Outgoing


 5105   Sent         To                 10/4/2018                                    Sent   Something along the lines of
                     X XXXXXXXXXX       5:59:14                                             stepdad enters stepdaughter's
                     Goldberg Katie *   AM(UTC+0)                                           bedroom at night to show how
                                                                                            how her body works and make her
                                                                                            a woman
                                                                                            Source Extraction: Advanced
                     Directio                                                               Logical
                     n:
                     Outgoin
                     9



 5106   Inbox        From               10/4/2018                       XXXXXXXX    Read    what kind of ageplay areyou into?
                     XXXXXXXXXXX        5:57:20                                             'Source Ektfaction:-NerVanced—
                     Goldberg Katie *   AM(UTC+0)                                            Logical


                     Direction:
                     Incoming




1 These messages are in reverse chronological order and should be read from 5106 to 5101.
               Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 3 of 13




      Text Message Excerptsl-
      Conversation between Stevie and Peter Bright

101    Sent           To                 4/19/2019                                      Sent     However, I would probably preferto
                      XXXXXXXXXXX        5:50:35                                                 keep things *relatively* vanilla on
                      Stevie *           PM(UTC+O)                                               Sunday, focus more on getting to
                                                                                                 know each other, how to get each
                                                                                                 other                      off
                                                                                                 Source Extraction: Advanced
                                                                                                 Logical
                     Direction:
                     Outgoing




108    lnbox          From                4/19/2019                          XXXXXXXX     Read     !!! Yes. You find me playing with
                      XXXXXXXXXXX         5:47:38                                                  my little dick, and you show me
                      Stevie*             PM(UTC+0)                                                your cock and how to touch it
                                                                                                   Sourc-e-Extraction: Advanced
                      Direction:                                                                   Logical
                      Incoming


109    Sent           To                  4/19/2019                                       Sent     Playing with your sexy cock,
                      XXXXXXXXXXX         5:46:50                                                  letting daddy touch and kiss
                      Stevie *            PM(UTC+0)                                                it Source Extraction: Advanced
                                                                                                   Logical
                      Direction:
                      Outgoing


110    Sent           To                  4/19/2019                                       Sent     !think it certainly could be
                      XXXXXXXXXXX         5:44:35                                                  Sburce Extraction:-Advan d
                      Stevie *            PM(UTC+0)                                                Logical

                      Direction:
                      Outgoing

111    Inbox          From                4/19/2019                          XXXXXXXX     Read     Is it similar for ddlb?
                      XXXXXXXXXXX         5:44:16                                                   Source Extraction: Advanced
                      Stevie *            PM(UTC+0)                                                Logical

                      Direction:
                      Incoming

112    Sent           To                  4/19/2019                                       Sent     My usual fantasy is my little girl is
                      XXXXXXXXXXX         5:23:18                                                  like... 11-12, her body is starting to
                      Stevie *            PM(UTC+0)                                                develop, and I go into her room to
                                                                                                   talk about the changes and what
                                                                                                   they mean, and then make a
                      Direction:                                                                   woman of her, daddy's very
                      Outgoing                                                                     special little
                                                                                                   girl SouffeiExtraction: Advanced
                                                                                                   Cifigical




113    Sent           To                  4/19/2019                                       Sent     That's a good question!
                      XXXXXXXXXXX         5:19:11                                                  Source extraction: Advanced
                      Stevie *            PM(UTC+0)                                                Logical

                      Direction:
                      Outgoing




      ' These messages are in reverse chronological order and should be read from 114 to 101.
              Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 4 of 13



114   Inbox        From          4/19/2019              XXXXXXXX   Read   What do you enjoy/like/prefer when
                   XXXXXXXXXXX   5:16:12                                  it comes to ddlg? What scenes do
                   Stevie*                                                you                    like? Source
                                 PM(UTC+0)                                Extraction: Advanced Logical
                   Direction:
                   Incoming
               Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 5 of 13




      Text Message Excerpts-
      Conversation between Denesy and Peter Bright


      The text messages between Denesy and Mr. Bright are provided in six sections.



      Section 1:

467    Inbox        From               4/28/2019                      XXXXXXXX    Read   I like to describe myself as Daddy's
                    XXXXXXXXXXX        2:32:18                                           little princess on the streets, but
                    Denesy *           PM(UTC+0)                                         Daddy's little fucktoy on the sheets.
                                                                                         Source txtradtion: Advanced
                    Direction:                                                           Logical
                    Incoming




      Section 2: Texts in section 2 should be read in reverse chronological order from message 436 to message
      433.



433    Sent         To                 4/28/2019                                  Sent   Yes. And I really love to cuddle and
                    XXXXXXXXXXX        3:10:06                                           caress and squeeze and pet.
                    Denesy *           PM(UTC+0)                                         Source Extraction: Advanced
                                                                                         Logical
                    Direction:
                    Outgoing
434    Inbox        From               4/28/2019                      XXXXXXXX    Read   Aftercare is crucial to me...
                    XXXXXXXXXXX        3:06:39                                           -So-UTdET EiVadtiori:-AdVifided
                    Denesy *           PM(UTC+0)                                          Logical
                    Direction:
                    Incoming
435    Sent         To                 4/28/2019                                  Sent   Yes. The caring side is so
                    XXXXXXXXXXX        3:05:50                                           important.
                    Denesy *           PM(UTC+0)                                         Source Extraction: Advanced
                                                                                         Logical
                    Direction:
                    Outgoing
436    Inbox         From              4/28/2019                      XXXXXXX     Read   And then after having lots of fun, I
                     XXXXXXXXXXX       3:05:18                                           want to have Daddy make me a
                     Denesy *          PM(UTC+0)                                         bath and brush my hair...and tell
                                                                                         me how proud he is of how much of
                     Direction:                                                          a      slut     I      was...
                    Incoming                                                             Source Extraction: Advanc.6d
                                                                                         Logical
               Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 6 of 13



      Section 3: Texts in section 3 should be read in reverse chronological order from message 402 to message
      394.

394    Sent         To                 4/28/2019                                  Sent   I know princess, but how else will
                    XXXXXXXXXXX        3:41:48                                           you        ever       learn?
                    Denesy *                                                                                       iced
                                                                                         Source Extraction: AoLTa-r—
                                       PM(UTC+0)                                         Logical
                    Direction:
                    Outgoing

                    From               4/28/2019                      XXXXXXXX    Read   Daddy, I don't want to be punished!
395    Inbox
                    XXXXXXXXXXX        3:41:18                                           -Source ER-traction: Advanc- d— -
                    Denesy "           PM(UTC+0)                                          Logical

                    Direction:
                    Incoming

396    Sent         To                 4/28/2019                                  Sent   Take off your panties and get over
                    XXXXXXXXXXX        3:40:43                                           my                     knee.
                    Denesy *           PM(UTC+0)                                         Source Ex-traction: Advanced
                                                                                         Logical
                    Direction:
                    Outgoing
                    From               4/28/2019                      XXXXXXXX    Read   But Dadd4
397    Inbox
                    XXXXXXXXXXX        3:40:37
                                       PM(UTC+0)                                         tourc&x ratitnitdtateed
                    Denesy *                                                             Logical
                     Direction:
                     Incoming
                    From               4/28/2019                      XXXXXXXX    Read   I love being Daddy's naughty little
398    Inbox
                    XXXXXXXXXXX        3:40:27                                           girl...Yes Daddy. This pussy is
                    Denesy *           PM(UTC+0)                                         yours and no one else can touch
                                                                                         it...
                                                                                         Source Extraction: Advanced
                    Direction:                                                           Logical
                    Incoming


399    Sent          To                4/28/2019                                  Sent   You know what bad girls get?
                     XXXXXXXXXXX       3:40:21                                           Beatings.
                     Denesy *          PM(UTC+0)                                         Sburce Extraction: Advanced
                                                                                         Logical
                     Direction:
                     Outgoing

400    Sent          To                4/28/2019                                  Sent   You naughty little thing. You know
                     XXXXXXXXXXX       3:39:12                                           that only daddy is allowed to touch
                     Denesy *          PM(UTC+0)                                          ou                       there.
                                                                                         Source ticTriTial-cin: iVdVand-e-d
                     Direction:                                                          Logical
                     Outgoing
                     From              4/28/2019                      XXXXXXXX    Read   Yes Daddy .I can't help myself...
401    Inbox
                     XXXXXXXXXXX       3:38:02                                           Source Efdraclion: Advanced
                     Denesy *          PM(UTC+0)                                         Logical

                     Direction:
                     Incoming

402     Sent         To                4/28/2019                                  Sent   Princess, are you touching yourself
                     XXXXXXXXXXX       3:37:32                                           again?
                     Denesy *          PM(UTC+0)                                         SZit-ifte Extraction: Advanced
                                                                                         Logical
                     Direction
                     Outgoing
        Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 7 of 13



Section 4:



                  From           4/28/2019             XXXXXXXX   Read   *000 Daddy!! I love our special
        Inbox
                  XXXXXXXXXXX    4:05:36                                 playtime together!!! It feels so
361                                                                      tingly and                     goodl*
                  Denesy *       PM(UTC+0)                               Source Effcraction: Advanced
                  Direction:                                             Logical
                  Incoming




Section 5:



  344              From          4/28/2019             XXXXXXXX   Read   I'd love to go on a nice date with
         Inbox
                   XXXXXXXXXXX   4:32:20                                 Daddy, then have playtime!
                   Denesy *      PM(UTC+0)                               Source Extraction: AdVanced
                                                                         Logical
                   Direction:
                   Incoming
               Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 8 of 13



      Section 6: Texts in Section 6 should be read in reverse chronological order from message 318 to
      message 296.

296    Sent         To                 4/28/2019                                  Sent   Yes, though I've struggled to find
                    XXXXXXXXXXX        7:21:24                                           someone reliable and long term
                    Denesy *           PM(UTC+0)                                         Sti-urce Eitraclion7k-dvanced
                                                                                         Logical
                    Direction:
                    Outgoing
297    Inbox        From               4/28/2019                      XXXXXXXX    Read   I'm assuming you've been a Daddy
                    X XXXXXXXXXX       7:17:15                                           Dom                before?
                    Denesy *           PM(UTC+0)                                         Sburce EdracTion:Advanced
                                                                                         Logical
                    Direction:
                    Incoming
298    Inbox        From               4/28/2019                      XXXXXXXX    Read   Precious and filthy... I love it!
                    XXXXXXXXXXX        7:17:03                                           ....
                    Denesy *           PM(UTC+0)                                         source Extraction: Advanced
                                                                                         Logical
                    Direction:
                    Incoming
299    Sent         To                 4/28/2019                                  Sent   Yes, that's exactly what I'm looking
                    XXXXXXXXXXX        7:10:09                                           for. That whole duality. Precious
                    Denesy *           PM(UTC+0)                                         and          yet         filthy
                                                                                         Source Eitractionf'AdciandEid
                    Direction:                                                           Logical
                    Outgoing
3D0    Inbox        From               4/28/2019                      XXXXXXXX    Read   I really want to be treated like a
                    XXXXXXXXXXX        6:47:30                                           delicate flower, cared for and be a
                    Denesy *           PM(UTC+0)                                         slut for my Daddy. I want to feel
                                                                                         safe, loved and adored.
                    Direction:                                                           Source Extraction: Advanced
                    Incoming                                                             Logical

301    Sent         To                 4/28/2019                                  Sent   That's              perfect
                    XXXXXXXXXXX        6:45:27                                           SdurceEktfaotion:- Advanced
                    Denesy *           PM(UTC+0)                                         Logical
                    Direction:
                    Outgoing
302    Inbox        From               4/28/2019                      XXXXXXXX    Read   I want to look up to my Daddy, be
                    XXXXXXXXXXX        6:41:31                                           his little girl and his little slut..
                    Denesy *           PM(UTC+0)                                         Source Extraction: Ativance-d
                                                                                         Logical
                    Direction:
                    Incoming
303    Inbox        From               4/28/2019                      XXXXXXXX    Read   I am a Dominant woman outside
                    XXXXXXXXXXX        6:41:07                                           the bedroom, but when I'm in sub
                    Denesy *           PM(UTC+0)                                         space and with my Daddy, I want to
                                                                                         serve him..make tohim
                                                                                                            beproud.
                                                                                                                 better)
                                                                                                                     .. want
                    Direction:                                                           him to guide me       a
                    Incoming                                                             woman..
                                                                                         Safrce'Extraction: Advanced
                                                                                         Logical

304    Sent         To                 4/28/2019                                  Sent   That makes me very happy to hear
                    XXXXXXXXXXX        6:40:39                                           Source Extraction: Advanced
                    Denesy *           PM(UTC+0)                                         Logical
                    Direction:
                    Outgoing
305    Inbox        From               4/28/2019                      XXXXXXXX    Read   That's exactly what I am looking for
                    XXXXXXXXXXX        6:40:01                                           in    a     Daddy      Dom.
                    Denesy *           PM(UTC+0)                                         Source Eitractreih:Advanced
                                                                                         Logical
                    Direction:
                    Incoming
306    Sent         To                4/28/2019                                   Sent   The combination of on the one
                    XXXXXXXXXXX       6:32:31                                            hand having this sexual object to us
                    Denesy •          PM(UTC+0)                                          in dirty ways, but on the other hand
                                                                                         having to care for and look after the
                    Direction:                                                           person, and being looked up to as
                    Outgoing                                                             that                caregiver
                                                                                         Source Extraction: Advanced
                                                                                         Logical

       Inbox        From              4/28/2019                       XXXXXXXX    Read   So, what do you like most about the
307
                    XXXXXXXXXXX       6:20:03                                            Daddy       Dom       role?
                    Denesy *          PM(UTC+0)                                          Source ExtraCH
                                                                                                      .  n: Advanced
                                                                                         Logical
                    Direction:
                    Incoming
              Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 9 of 13



308   Sent         To            4/28/2019                         Sent   Exactly
                   XXXXXXXXXXX   6:18:45                                  Source Extraction: Advanced
                   Denesy *      PM(UTC+0)                                Logical
                   Direction:
                   Outgoing
                   From          4/28/2019              XXXXXXXX   Read   Besides, how can we talk about
309   Inbox
                   XXXXXXXXXXX   6:15:31                                  politics if I'm           little?!?
                   Denesy *      PM(UTC+0)                                SoIlit-e-EittraZflitift-A-cWaiid-ed
                                                                          Logical
                   Direction:
                   Incoming
                   From          4/28/2019              XXXXXXXX   Read   I'm glad you agree with that. :)
310   Inbox
                   XXXXXXXXXXX   6:15:14                                   Source Extraction: Advanced
                   Denesy *      PM(UTC+0)                                Logical
                   Direction:
                   Incoming
311   Sent         To            4/28/2019                         Sent   Yes,       for       sure.
                   XXXXXXXXXXX   6:13:51                                  Source-Extraction AdVanced
                   Denesy *      PM(UTC+0)                                Logical
                   Direction:
                   Outgoing
312                From          4/28/2019              XXXXXXXX   Read   Well of course! Now, I don't expect
      Inbox
                   XXXXXXXXXXX   6:13:37                                  to be little 24/7, but I do like having
                   Denesy *      PM(UTC+0)                                rules, tasks, rewards and be able
                                                                          to color and dress like a little.
                   Direction:                                             Source Extraction: Advanced
                   Incoming                                               Logical

313   Sent         To            4/28/2019                         Sent   But it would be fun if it's not just in
                   XXXXXXXXXXX   6:09:50                                  the                 bedroom
                   Denesy *      PM(UTC+0)                                Sb-urce-EXtfaction: kNanced
                                                                          Logical
                   Direction:
                   Outgoing
314   Sent         To            4/28/2019                         Sent   Ideally it would be play rather than
                   XXXXXXXXXXX   6:09:37                                  24/7. I do want adult company too!
                   Denesy *      PM(UTC+0)                                Source Extraction: Advanced
                                                                          Logical
                   Direction:
                   Outgoing
315   Inbox        From          4/28/2019              XXXXXXXX   Read   It really is a stroke of good fortune!
                   XXXXXXXXXXX   6:08:43                                  "Source EX-fraction: Advanced
                   Denesy *      PM(UTC+0)                                 Logical
                   Direction:
                   Incoming
316   Inbox        From          4/28/2019              XXXXXXXX   Read   What is your idea of an ideal DD/Ig
                   XXXXXXXXXXX   6:08:30                                  relationship?
                   Denesy *      PM(UTC+0)                                Source Extraction: Advanced
                                                                          Logical
                   Direction:
                   Incoming
317   Sent         To            4/28/2019                         Sent   Yup! It's a stroke of good fortune
                   XXXXXXXXXXX   6:05:46                                  -SOurob-Sift-do on: vn-db-d-----
                   Denesy *      PM(UTC+0)                                 Logical
                   Direction:
                   Outgoing                                                                               ..
      Inbox        From          4/28/2019              XXXXXXXX   Read   So you are definitely looking for a
318
                   XXXXXXXXXXX   6:01:03                                  little                  huh?
                   Denesy *      PM(UTC+0)                                Source Extraction: Advanced
                                                                          Logical
                   Direction:
                   Incoming
       Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 10 of 13



Text Message Excerpts-1

Conversation between Tori and Peter Bright


PETER: Hi there. You're very cute.

TORI: DD/lg huh? I'm into that.

PETER: You just got even cuter. So I'd prefer, and am ideally looking for, someone to have
more of an ongoing thing. It could be dating and a relationship, it could be play partners, FWB,
or some combination... just not a one off, if at all possible. What kind of thing are you looking
for?

TORI: Ilike ongoing for things like kink.

PETER: Cool. I think it's necessary for the trust and understanding.

TORI: What kind of DD/lg turns you on? Imostly like being told what to do and cherished in
ways whereIfeel controlled but also cared for. Ilike bondage and spankings, but like, when it
feels like it is also to turn me on.

PETER: It depends a bit on your little age.

TORI: I've played anywhere from baby to teen. For me it's less about the age play honestly
than the way that age play lends itself to a caring sort of power play.

PETER: For sure. So a baby might include changing your wet diaper, giving you're your
pacifier, dressing you appropriately. Older ages, you'll order from the kid's menu when we go
out, you'll have to get my approval for what you wear, you can get bedtime stories... but if
you're bad, you might get a spanking, or told to write lines, you playing with stuffed animals,
colouring books, etc. And if you want sex as a little....Ilike scenarios such as you're 11-12,
your body is developing, and daddy comes into your room to show you how to touch yourself,
show you how to touch him, so that you can be his special girl. Both nurturing and corrupting at
the same time. Though turning it around is also hot... I'm coming in to say good night, and
you're acting flirty, trying to get me to touch you, andI say no,Imustn't, it's not right... But you
want it so much and when you bat your eyelids at me.... how couldIrefuse? But I'm very open
to other angles; things you've done in the past to explore the power dynamic.

TORI: Okay. Yes, I'm into all of this andIappreciate that you were able to articulate all of it.
Let's do this together. Maybe start as baby and work our way up to sex age? Would that be fun?

 These are excerpts from a transcript of the text messages between Mr. Bright and Tori. At trial, the defense
would use screenshots or pictures of these messages taken from Mr. Bright's phone.




                                                                                                                1
      Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 11 of 13




PETER: Oooh, yeah,I think it could be.




TORI: SoIlike it a lot. I want you to diaper me. Sit me on your lap in diapers and a paci tied
in my mouth.

PETER: And as you get a bit older, if you start acting out,I can tell you that if you're going to
act like a baby I'm going to treat you like one; no more big girl pants, back into the diapers.

TORI: Omg yess Daddy. Ilike it as punishment. Pouting in diapers untilI apologize. You're
fun.

PETER: Yes, exactly. Cool. So can you tell me more about yourself? I don't even know your
name!

TORI: I'm Tori. 30's trans girl. Been on hormones and living as a woman for a long while.

PETER: Victoria shortened to Tori? Or just Tori?

TORI: Just Tori.

PETER: That's a shame, no using your full name to scold you! Oh my.




                                                                                                    2
      Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 12 of 13



PETER: It's very nerdy stuff, if you care it's at https://arstechnica.com/author/peter-bright/

SoIsuppose one important question is, in the grand scheme of things, what are you looking for?
Just a play partner? Dating, a relationship? Something else?

TORI: Play partner. If you are married,Ikind of have boundaries around that.

PETER: You don't want to get too emotionally involved in someone who can't be 100% for
you?

TORI: Idon't have issues about it, but I'm not inexperienced with married men and it's better
for me to have those boundaries at the beginning then to feel hurt and put them up. Like. Iwon't
be cold or distant. I'll be fun, but no,I don't want to rely on someone who can't be there for me.

PETER: I see. That's fair. I'm not going to harp on about it becauseIrespect that you've been
hurt andIknow that sucks, butI will say I'm receptive to more than play partners should things
work out that way.

TORI: The more caring you are the moreIwill give back emotionally. And genuine affection
and friendship is part of play partners for me.

PETER: And even as a play partner, you're a living, thinking, feeling human being, andI won't
ever treat you as anything less.

TORI: I appreciate that.




                                                                                                 3
       Case 1:19-cr-00521-PKC Document 36-3 Filed 02/05/20 Page 13 of 13




Text Message ExcerptsL

Conversation between Rachel Birnbaum and Peter Bright



PETER: Age play can be hot.

RACHEL BIRNBAUM: YES. Tell me more!

PETER: So a couple of scenarios... Little girl about the age her body is developing, daddy
enters her room, tells her that she's becoming a woman, and guides her both in how to use her
own body, and how to please his. Something very gentle and nurturing, but also dirty and
corrupting.

RACHEL BIRNBAUM: That sounds fun!

PETER: Or a kind of reversal... reading a bedtime story and she puts her hand between my legs.
Acts as the temptress. I tell her no, we shouldn't, it's wrong, but she insists..... What about you?
Any particular interests?

RACHEL BIRNBAUM: That also sounds fun!

PETER: That puts a big smile on my face.




' These are excerpts from a transcript of the text messages between Mr. Bright and Rachel Birnbaum. At trial, the
defense would use screenshots or pictures of these messages taken from Mr. Bright's phone.


                                                                                                                    1
